DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-8 and 10-21 are pending.
Claim 9 is cancelled.


Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 7, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims describe “a modeled value of one of the plurality of sets of data points based on a portion of the plurality of sets of data points acquired by a first portion of the plurality of sensors and a model, wherein the modeled value is representative of the one of the plurality of sets of data points as acquired by a second portion of the plurality of sensors, wherein the first portion of the plurality of sensors and the second portion of the plurality of sensors are different”, however, there is no disclosure found in the specification describing different sensors relaying related data points where the modeled values based on the first portion of sensor data obtained from a first sensor is representative of a second portion of sensor data obtained from a separate second sensor.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 7, 10, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sayyarrodsari et al., US Patent Pub. US 20170139382 A1 (hereinafter Sayyarrodsari) in view of Lahiri et al., US Patent Pub. US 20140365195 A1 (hereinafter Lahiri), and in further view of Moiseev et al., US Patent Pub. US 20130293217 A1 (hereinafter Moiseev).

Claim 1
Sayyarrodsari teaches an industrial automation system, comprising: an automation device (Sayyarrodsari, Para [0027] - - An industrial automation system with an automation device.); a plurality of sensors configured to monitor a plurality of properties associated with the automation device, wherein each sensor of the plurality of sensors is configured to acquire a set of data points associated with a respective property of the plurality of properties (Sayyarrodsari, Para [0046], [0056] - - A plurality of sensors collecting process data/”set of data points” associated with a respective operational parameter/”property” of one of multiple operational parameters/”plurality of properties”.); and a control system communicatively coupled to the plurality of sensors (Sayyarrodsari, Para [0046], [0056] - - A controller/”control system” coupled to ), wherein the control system comprises a first module of a plurality of modules (Sayyarrodsari, Para [0047] - - Control system includes a plurality of controllers/modules.) configured to: receive a plurality of sets of data points acquired by the plurality of sensors (Sayyarrodsari, Para [0046], [0056] - - Receiving a plurality of process data/”sets of data points” acquired by multiple sensors.); determine a modeled value of one of the plurality of sets of data points based on a portion of the plurality of sets of data points and a model (Sayyarrodsari, Para ; determine whether an error between the modeled value and the one of the plurality of sets of data points is greater than a first threshold. (Sayyarrodsari, Para [0093-94] - - Determine if an error between an expected operational state/”modeled value” based on the analyzed process data/”set of data points” and the actual operational state is greater than an error/first threshold.) 
	But Sayyarrodsari fails to specify retrain the model associated with the one of the plurality of sets of data points based on the portion of the plurality of sets of data points in response to the error being greater than the first threshold.
However Lahiri teaches retraining a model associated with the operating data points in response to the error being greater than a threshold. (Lahiri, Para [0191] - - Retraining a model associated with/”based on” operating data with recent operating data in response to an error percentage being greater than a threshold value.)
Sayyarrodsari and Lahiri are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, and incorporating the retraining of a model with recent operating data when an error value exceeds a threshold, as taught by Lahiri.  
One of ordinary skill in the art would have been motivated to do this modification in order to update a model that becomes invalid due to changes in process characteristics by retraining of the model with recent operating data when an error value exceeds a threshold, as suggested by Lahiri (Para [0191]).
 fails to specify determine a modeled value of one of the plurality of sets of data points based on a portion of the plurality of sets of data points acquired by a first portion of the plurality of sensors and a model, wherein the modeled value is representative of the one of the plurality of sets of data points as acquired by a second portion of the plurality of sensors, wherein the first portion of the plurality of sensors and the second portion of the plurality of sensors are different.

Moiseev further teaches determine a modeled value of one of the plurality of sets of data points based on a portion of the plurality of sets of data points acquired by a first portion of the plurality of sensors and a model, wherein the modeled value is representative of the one of the plurality of sets of data points as acquired by a second portion of the plurality of sensors, wherein the first portion of the plurality of sensors and the second portion of the plurality of sensors are different. (Moiseev, Para [0045-46], [0051-59], [0071] - - Determine a sensor model/”modeled value” based on sensor response data that is compared with the sensor data obtained from redundant sensors to detect differences between the model and data obtained from other separate/different sensors.)
Sayyarrodsari, Lahiri, and Moiseev are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating the determination of a sensor model based on sensor response data that is compared with the sensor data obtained from redundant sensors to detect differences between the model and data obtained from other separate sensors, as taught by Moiseev.  


Claim 7
Sayyarrodsari teaches a method for operating an industrial automation system, comprising: receiving, via a first module of a plurality of modules in a control system (Sayyarrodsari, Para [0047] - - Control system includes a plurality of controllers/modules.), an indication that an error between a measurement associated with a target variable that corresponds with at least a portion of the industrial automation system and a modeled value for the target variable (Sayyarrodsari, Para [0093-94] - - Receive data from sensors that indicates if there is an error between an expected operational state/”modeled value” of a target variable based on the analyzed process data and the actual operational state.); determining, via the first module, whether the error is within a first range of values. (Lahiri, Para [0191] - - A controller/module determines if an error percentage is greater than a threshold/”within a first range” value.)
But Sayyarrodsari fails to specify retraining, via the first module, a model used to generate the modeled value for the target variable based on a portion of a plurality of sets of data points acquired via a plurality of sensors disposed in the industrial automation system in response to the error being within the first range of values.
However Lahiri teaches retraining, via the first module, a model used to generate the modeled value for the target variable based on a portion of a plurality of sets of data points acquired via a plurality of sensors disposed in the industrial automation system in response to the error being within the first range of values. (Lahiri, Para [0191] - - Retraining a model associated with/”based on” operating data with recent operating data obtained from a plurality of sensors, in response to an error percentage being greater than a threshold/”within a first range” value.)
Sayyarrodsari and Lahiri are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, and incorporating the retraining of a model with recent operating data when an error value exceeds a threshold, as taught by Lahiri.  
One of ordinary skill in the art would have been motivated to do this modification in order to update a model that becomes invalid due to changes in process characteristics by retraining of the model with recent operating data when an error value exceeds a threshold, as suggested by Lahiri (Para [0191]).
But the combination of Sayyarrodsari and Lahiri fails to specify determine a modeled value of one of the plurality of sets of data points based on a portion of the plurality of sets of data points acquired by a first portion of the plurality of sensors and a model, wherein the modeled value is representative of the one of the plurality of sets of data points as acquired by a second portion of the plurality of sensors, wherein the first portion of the plurality of sensors and the second portion of the plurality of sensors are different.
Moiseev further teaches determine a modeled value of one of the plurality of sets of data points based on a portion of the plurality of sets of data points acquired by a first portion of the plurality of sensors and a model, wherein the modeled value is representative of the one of the plurality of sets of data points as acquired by a second portion of the plurality of sensors, wherein the first portion of the plurality of sensors and the second portion of the plurality of sensors are different. 
Sayyarrodsari, Lahiri, and Moiseev are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating the determination of a sensor model based on sensor response data that is compared with the sensor data obtained from redundant sensors to detect differences between the model and data obtained from other separate sensors, as taught by Moiseev.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a confidence level of sensor data by using the determination of a sensor model based on sensor response data that is compared with the sensor data obtained from redundant sensors to detect differences between the model and data obtained from other separate sensors, as suggested by Moiseev (Para [0012]).

Claim 10
The combination of Sayyarrodsari, Lahiri, and Moiseev teaches all the limitations of the base claims as outlined above.  
	The combination of Sayyarrodsari, Lahiri, and Moiseev further teaches each data point of the portion of the plurality of sets of data points is characterized as a first type of data point for modeling the target variable. (Sayyarrodsari, [0028] - - Each data point in the process data is related to inputs or outputs related to data sources relating to data indicative of operation of an industrial automation 

Claim 15
Sayyarrodsari teaches a non-transitory computer-readable medium comprising computer-executable instructions (Sayyarrodsari, Para [0007] - - A non-transitory, computer-readable medium that store instructions executable by a processor in an industrial automation system.) that, when executed, are configured to cause a processor to: receive a plurality of sets of data points acquired by a plurality of sensors (Sayyarrodsari, Para [0046], [0056] - - Receiving a plurality of process data/”sets of data points” acquired by multiple sensors.); determine a modeled value of one of the plurality of sets of data points based on a portion of the plurality of sets of data points and a model (Sayyarrodsari, Para [0118] - - Determine an expected/modeled value of a target variable based on selected process data/”a portion of the plurality of sets of data points” and a process model.); determine whether an error between the modeled value and the one of the plurality of sets of data points is greater than a first threshold. (Sayyarrodsari, Para [0093-94] - - Determine if an error between an expected operational state/”modeled value” based on the analyzed process data/”set of data points” and the actual operational state is greater than an error/first threshold.)
But Sayyarrodsari fails to specify retrain the model associated with the one of the plurality of sets of data points based on the portion of the plurality of sets of data points in response to the error being greater than the first threshold.
However Lahiri teaches retraining a model associated with the operating data points in response to the error being greater than a threshold. (Lahiri, Para [0191] - - Retraining a model 
Sayyarrodsari and Lahiri are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, and incorporating the retraining of a model with recent operating data when an error value exceeds a threshold, as taught by Lahiri.  
One of ordinary skill in the art would have been motivated to do this modification in order to update a model that becomes invalid due to changes in process characteristics by retraining of the model with recent operating data when an error value exceeds a threshold, as suggested by Lahiri (Para [0191]).
But the combination of Sayyarrodsari and Lahiri fails to specify determine a modeled value of one of the plurality of sets of data points based on a portion of the plurality of sets of data points acquired by a first portion of the plurality of sensors and a model, wherein the modeled value is representative of the one of the plurality of sets of data points as acquired by a second portion of the plurality of sensors, wherein the first portion of the plurality of sensors and the second portion of the plurality of sensors are different.
Moiseev further teaches determine a modeled value of one of the plurality of sets of data points based on a portion of the plurality of sets of data points acquired by a first portion of the plurality of sensors and a model, wherein the modeled value is representative of the one of the plurality of sets of data points as acquired by a second portion of the plurality of sensors, wherein the first portion of the plurality of sensors and the second portion of the plurality of sensors are different. (Moiseev, Para [0045-46], [0051-59], [0071] - - Determine a sensor model/”modeled value” based on 
Sayyarrodsari, Lahiri, and Moiseev are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari and Lahiri, and further incorporating the determination of a sensor model based on sensor response data that is compared with the sensor data obtained from redundant sensors to detect differences between the model and data obtained from other separate sensors, as taught by Moiseev.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a confidence level of sensor data by using the determination of a sensor model based on sensor response data that is compared with the sensor data obtained from redundant sensors to detect differences between the model and data obtained from other separate sensors, as suggested by Moiseev (Para [0012]).

Claim 21
The combination of Sayyarrodsari, Lahiri, and Moiseev teaches all the limitations of the base claims as outlined above.  
	The combination of Sayyarrodsari, Lahiri, and Moiseev further teaches the plurality of sets of data points acquired by the plurality of sensors comprises raw sensor data. (Sayyarrodsari, Para [0046], [0120] - - Process data/”data points” acquired by the sensors includes raw sensor data.)


Claims 2-6, 8-9, 11-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sayyarrodsari et al., US Patent Pub. US 20170139382 A1 (hereinafter Sayyarrodsari) in view of Lahiri et al., US Patent Pub. US 20140365195 A1 (hereinafter Lahiri) in view of Moiseev et al., US Patent Pub. US 20130293217 A1 (hereinafter Moiseev) as applied to Claims 1, 7, 10, 15, and 21 above, and in further view of Kaushal et al., US Patent Pub. US 20070061652 A1 (hereinafter Kaushal).

Claim 2
The combination of Sayyarrodsari, Lahiri, and Moiseev teaches all the limitations of the base claims as outlined above.  
Lahiri further teaches retraining a model associated with the operating data points in response to the error being greater than a threshold. (Lahiri, Para [0191] - - Retraining a model associated with/”based on” operating data with recent operating data in response to an error percentage being greater than a threshold value.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Moiseev, and further incorporating the retraining of a model with recent operating data when an error value exceeds a threshold, as taught by Lahiri.  
One of ordinary skill in the art would have been motivated to do this modification in order to update a model that becomes invalid due to changes in process characteristics by retraining of the model with recent operating data when an error value exceeds a threshold, as suggested by Lahiri (Para [0191]).
But the combination of Sayyarrodsari, Lahiri, and Moiseev fails to specify retrain the model associated with the one of the plurality of sets of data points based on the portion of the plurality of sets of data points in response to the error being greater than the first threshold and less than a second threshold.
However Kaushal teaches modifying rules used by the model associated with the one of the plurality of sets of data points based on the portion of the plurality of sets of data points in response to the error being greater than the first threshold and less than a second threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/retraining BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a first threshold and less than a second threshold.)
Sayyarrodsari, Lahiri, Moiseev, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Moiseev, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 3
The combination of Sayyarrodsari, Lahiri, and Moiseev teaches all the limitations of the base claims as outlined above.  
 fails to specify adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold.
However Kaushal teaches adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/adjusting BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a second threshold.)
Sayyarrodsari, Lahiri, Moiseev, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Moiseev, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 4
The combination of Sayyarrodsari, Lahiri, and Moiseev teaches all the limitations of the base claims as outlined above.  
 fails to specify adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold and less than a third threshold.
However Kaushal teaches adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold and less than a third threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/adjusting BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a second threshold and less than a third threshold.)
Sayyarrodsari, Lahiri, Moiseev, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Moiseev, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 5
The combination of Sayyarrodsari, Lahiri, and Moiseev teaches all the limitations of the base claims as outlined above.  
 fails to specify recreate the model based on the plurality of sets of data points in response to the error being greater than the third threshold.
However Kaushal teaches recreate the model based on the plurality of sets of data points in response to the error being greater than the third threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/recreating BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a third threshold.)
Sayyarrodsari, Lahiri, Moiseev, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Moiseev, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 6
The combination of Sayyarrodsari, Lahiri, and Moiseev teaches all the limitations of the base claims as outlined above.  
 fails to specify recreate the model based on the plurality of sets of data points in response to the error being greater than a second threshold.
However Kaushal teaches recreate the model based on the plurality of sets of data points in response to the error being greater than a second threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/recreate BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a second threshold.)
Sayyarrodsari, Lahiri, Moiseev, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Moiseev, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 8
The combination of Sayyarrodsari, Lahiri, and Moiseev teaches all the limitations of the base claims as outlined above.  
 further teaches receiving one or more parameters associated with the target variable, wherein the model is configured to control the target variable with respect to the one or more parameters. (Sayyarrodsari, Para [0118] - - The process model determines an expected/modeled value of a target variable based on selected process data/”parameters associated with the target variable” to control the target variable.)
But the combination of Sayyarrodsari, Lahiri, and Moiseev fails to specify modifying one or more functions associated with the model in response to the error being within a second range of values different from the first range of values.
However Kaushal teaches modifying one or more functions associated with the model in response to the error being within a second range of values different from the first range of values. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying BIST rules and selecting an associated model using data based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a first threshold/”within a second range of values” different from a condition that is below/”within a first range of values” the first threshold.)
Sayyarrodsari, Lahiri, Moiseev, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Moiseev, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on  (Para [0003]).

Claim 11
The combination of Sayyarrodsari, Lahiri, and Moiseev teaches all the limitations of the base claims as outlined above.  
But the combination of Sayyarrodsari, Lahiri, and Moiseev fails to specify recreating the model based on the plurality of sets of data points in response to the error being greater than a threshold.
However Kaushal teaches recreating the model based on the plurality of sets of data points in response to the error being greater than a threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/recreating BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a third threshold.)
Sayyarrodsari, Lahiri, Moiseev, and Kaushal are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Moiseev, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 12
The combination of Sayyarrodsari, Lahiri, Moiseev, and Kaushal teaches all the limitations of the base claims as outlined above.  
Kaushal further teaches modifying one or more functions associated with the model in response to the error being: within a second range of values greater from the first range of values; and less than the threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/recreating BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a first threshold/”within a second range” greater than a values below the first threshold/”a first range of values”, and less than a third threshold/”the threshold”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, Moiseev, and Kaushal, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 16
The combination of Sayyarrodsari, Lahiri, and Moiseev teaches all the limitations of the base claims as outlined above.  
 further teaches retraining a model associated with the operating data points in response to the error being greater than a threshold. (Lahiri, Para [0191] - - Retraining a model associated with/”based on” operating data with recent operating data in response to an error percentage being greater than a threshold value.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Moiseev, and further incorporating the retraining of a model with recent operating data when an error value exceeds a threshold, as taught by Lahiri.  
One of ordinary skill in the art would have been motivated to do this modification in order to update a model that becomes invalid due to changes in process characteristics by retraining of the model with recent operating data when an error value exceeds a threshold, as suggested by Lahiri (Para [0191]).
But the combination of Sayyarrodsari, Lahiri, and Moiseev fails to specify retrain the model associated with the one of the plurality of sets of data points based on the portion of the plurality of sets of data points in response to the error being greater than the first threshold and less than a second threshold.
However Kaushal teaches modifying rules used by the model associated with the one of the plurality of sets of data points based on the portion of the plurality of sets of data points in response to the error being greater than the first threshold and less than a second threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/retraining BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a first threshold and less than a second threshold.)
 are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Moiseev, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 17
The combination of Sayyarrodsari, Lahiri, and Moiseev teaches all the limitations of the base claims as outlined above.  
But the combination of Sayyarrodsari, Lahiri, and Moiseev fails to specify adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold.
However Kaushal teaches adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/adjusting BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a second threshold.)
 are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Moiseev, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 18
The combination of Sayyarrodsari, Lahiri, and Moiseev teaches all the limitations of the base claims as outlined above.  
But the combination of Sayyarrodsari, Lahiri, and Moiseev fails to specify adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold and less than a third threshold.
However Kaushal teaches adjust a function employed by the model based on the portion of the plurality of sets of data points in response to the error being greater than a second threshold and less than a third threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/adjusting BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a second threshold and less than a third threshold.)
 are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Moiseev, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 19
The combination of Sayyarrodsari, Lahiri, and Moiseev teaches all the limitations of the base claims as outlined above.  
But the combination of Sayyarrodsari, Lahiri, and Moiseev fails to specify recreate the model based on the plurality of sets of data points in response to the error being greater than the third threshold.
However Kaushal teaches recreate the model based on the plurality of sets of data points in response to the error being greater than the third threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/recreating BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a third threshold.)
 are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Moiseev, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).

Claim 20
The combination of Sayyarrodsari, Lahiri, and Moiseev teaches all the limitations of the base claims as outlined above.  
But the combination of Sayyarrodsari, Lahiri, and Moiseev fails to specify recreate the model based on the plurality of sets of data points in response to the error being greater than a second threshold.
However Kaushal teaches recreate the model based on the plurality of sets of data points in response to the error being greater than a second threshold. (Kaushal, para [0047], [0063], [0070], Claim 6, Claim 8 - - Modifying/recreate BIST rules and selecting a model using data/”sets of data points” based on estimated error conditions within multiple operational thresholds, including when the estimated error condition is greater than a second threshold.)
 are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Moiseev, and further incorporating modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as taught by Kaushal.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect emerging fault conditions by modifying BIST rules and selecting a model using data based on estimated error conditions within multiple operational thresholds, as suggested by Kaushal (Para [0003]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sayyarrodsari et al., US Patent Pub. US 20170139382 A1 (hereinafter Sayyarrodsari) in view of Lahiri et al., US Patent Pub. US 20140365195 A1 (hereinafter Lahiri) in view of Moiseev et al., US Patent Pub. US 20130293217 A1 (hereinafter Moiseev) as applied to Claims 1, 7, 10, 15, and 21 above, in view of Kaushal et al., US Patent Pub. US 20070061652 A1 (hereinafter Kaushal) as applied to Claims 2-6, 8-9, 11-12, and 16-20 above, and in further view of Ramanath et al., US Patent Pub. US 20190018722 A1 (hereinafter Ramanath).

Claim 13
The combination of Sayyarrodsari, Lahiri, Moiseev, and Kaushal teaches all the limitations of the base claims as outlined above.  
	But the combination of Sayyarrodsari, Lahiri, Moiseev, and Kaushal fails to specify determining one or more relationships between each data point of the plurality of sets of data points.
However Ramanath teaches determining one or more relationships between each data point of the plurality of sets of data points. (Ramanath, Para [0040] - - Determining a correlation/relationship between a data point in a sensor dataset/”plurality of sets of data points”.)
Sayyarrodsari, Lahiri, Moiseev, Kaushal, and Ramanath are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, Moiseev, and Kaushal, and further incorporating determining a correlation/relationship between a data point in a sensor dataset, as taught by Ramanath.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect a deviation in sensor data by determining a correlation/relationship between a data point in a sensor dataset, as suggested by Ramanath (Abstract).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sayyarrodsari et al., US Patent Pub. US 20170139382 A1 (hereinafter Sayyarrodsari) in view of Lahiri et al., US Patent Pub. US 20140365195 A1 (hereinafter Lahiri) in view of Moiseev et al., US Patent Pub. US 20130293217 A1 (hereinafter Moiseev) as applied to Claims 1, 7, 10, 15, and 21 above, and in further view of Ramanath et al., US Patent Pub. US 20190018722 A1 (hereinafter Ramanath).

Claim 14
 teaches all the limitations of the base claims as outlined above.  
	But the combination of Sayyarrodsari, Lahiri, and Moiseev fails to specify the model comprises a best fit function based on the portion of a plurality of sets of data points.
However Ramanath teaches the model comprises a best fit function based on the portion of a plurality of sets of data points. (Ramanath, Para [0028] - - A best fit model based on a sensor dataset/”plurality of sets of data points”.)
Sayyarrodsari, Lahiri, Moiseev, and Ramanath are analogous art because they are from the same field of endeavor.  They relate to process monitoring and diagnostics systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process monitoring and diagnostics system, as taught by Sayyarrodsari, Lahiri, and Moiseev, and further incorporating determining a correlation/relationship between a data point in a sensor dataset, as taught by Ramanath.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect a deviation in sensor data by determining a correlation/relationship between a data point in a sensor dataset, as suggested by Ramanath (Abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119